Citation Nr: 0202353	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  01-03 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a lumbar spine 
disability.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a 
cervical spine injury, to include laminectomy and 
degenerative joint disease.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for endometriosis and 
residuals of endometriosis, to include a total abdominal 
hysterectomy, and bilateral salpingectomy-oophorectomy.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for Crohn's disease 
and/or irritable bowel syndrome.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a connective tissue 
disorder.

6.  Entitlement to a compensable evaluation for hemorrhoids.

7.  Entitlement to a compensable evaluation for anemia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from March 1973 to March 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2000 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Service connection for lumbar spine disability, a cervical 
spine disability, endometriosis, a connective tissue 
disorder, and for Crohn's disease was denied in a December 
1996 rating decision.  The appellant was furnished with 
notice of her right to appeal but did not.  The December 1996 
rating decision is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (2001).  

The RO reopened the claim and issued the October 2000 rating 
decision on appeal without first considering whether the 
appellant had furnished new and material evidence to reopen a 
previously and finally denied claim pursuant to 38 C.F.R. 
§ 3.156 (a) (2001).  Notwithstanding the RO's action, the 
Board is required to consider the issue of finality prior to 
any consideration on the merits. 38 U.S.C.A. §§ 7104(b), 5108 
(West 1991); see Barnett v. Brown, 8 Vet. App. 1 (1995).  
Accordingly, the issues certified for appeal have been 
recharacterized on the first page of this decision to reflect 
the jurisdictional issue before the Board.  With regard to 
these issues and the claim for a compensable evaluation for 
anemia, they are the subject of a Remand below.

At the same time the Board was considering this appeal, the 
appellant submitted additional evidence that consisted of 
statements in support of her claims on appeal, duplicate 
copies of some evidence already of record and new post-
service medical evidence.  However, this submission does not 
cure the procedural defects discussed above, and is returned 
for the RO's consideration.


FINDING OF FACT

Hemorrhoids are currently manifested by no more than a mild 
hemorrhoidal condition with very occasional bleeding.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2001); 
38 C.F.R. Part 4, § 4.114, Diagnostic Code 7336 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to a compensable evaluation for hemorrhoids.

Service connection for hemorrhoids was established in a 
December 1996 rating decision and the disability was assigned 
a noncompensable evaluation.  The appellant submitted a claim 
for an increased rating in August 2000.  This appeal stems 
from an October 2000 rating decision that confirmed and 
continued the noncompensable evaluation.  The appellant has 
contended that she disagrees with the RO's decision not to 
award her a higher level of compensation.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
In this case, the RO advised the appellant in May 2001 of the 
provisions of the newly enacted VCAA and we hold that both 
the duty to notify and assist the appellant under the VCAA 
have been met.

The duty to notify the appellant and her representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 38 C.F.R. § 3.159(b).  By virtue of the 
October 2000 rating decision, and the Statement of the issued 
during the pendency of this appeal, the appellant and her 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the claim 
for an increased rating.  The appellant was advised regarding 
the obligations of VA in a VCAA notification letter issued in 
May 2001.  The laws and regulations pertaining increased 
ratings and the pertinent Diagnostic Code have been provided 
and explained.  The evidence of record that was previously 
considered was identified.  The appellant was asked to 
identify any outstanding records or evidence and was provided 
with forms authorizing the release of these records.  We note 
that the appellant did not respond to this letter.  We hold 
that VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  Service medical records were previously obtained and 
associated with the claims folder.  With regard to the 
claimed disabilities, the appellant identified treatment at 
the VA Medical Center in Alexandria, Louisiana and this 
evidence was obtained by the RO.  The RO also obtained VA 
Medical Center records of the treatment at the New Orleans 
Medical Center.  We have not identified any reference to 
unobtained evidence that might aid in substantiating the 
claim or that might be pertinent to the bases of the denial 
of the claim.  A hearing before the Board was scheduled per 
the appellant's request, but she did not appear to testify. 

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 38 C.F.R. § 3.159(c)(4).  The appellant was 
afforded a VA examination in September 2000 that specifically 
addressed the degree of disability associated with service 
connected hemorrhoids.  

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that she disagrees with the RO's 
evaluation of her disability or that her condition is worse.  
However, the training and experience of the medical personnel 
makes their findings more probative as to the extent of the 
disability.  The Board assigns more probative value to the 
objective observations of trained medical personnel when 
compared to the subjective reports of interested parties. 

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

An upper gastrointestinal examination in August 1998 revealed 
a small fundal diverticulum with a normal swallow.

In May 2000 she was feeling well.  There was no visible 
rectal bleeding, but her stool was positive for occult blood.  
In June 2000 she was having bilateral lower abdominal 
discomfort.  There was blood in the stool but barium studies 
were inconclusive.  Her lower abdominal pain was of 
undetermined cause.  A rectal examination was normal except 
for a mild external hemorrhoidal tag and a mild probable 
internal hemorrhoid ridging just inside the anal opening.

A VA examination was conducted in September 2000.  The 
appellant reported that a hemorrhoid was first detected in 
1974.  She reported good sphincter control, no fecal leakage 
and no involuntary bowel movements.  She reported 
hemorrhoidal bleeding once in three months.  There was no 
thrombosis of the hemorrhoid.  She used proctofoam as needed.  
On physical examination there was no colostomy, no evidence 
of fecal leakage, and the lumen of the rectum and anus was 
normal.  There were no signs of anemia.  There was a small 
external hemorrhoid and no evidence of bleeding.

The appellant's disability has been rated under the criteria 
for rating external or internal hemorrhoids.  With persistent 
bleeding and with secondary anemia, or with fissures, a 20 
percent evaluation is assigned.  When large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences, a 10 percent evaluation is assigned.  
When mild or moderate, a 0 percent evaluation is assigned.  
38 C.F.R. § 4.114; Diagnostic Code 7336 (2001).

The preponderance of the evidence is against a compensable 
evaluation.  The objective evidence of record demonstrates 
that the appellant has, at most, one small external 
hemorrhoid.  Only occasional bleeding has been reported.  
Competent evidence of hemorrhoids that are large, thrombotic, 
irreducible with excessive redundant tissue, evidencing 
frequent recurrences has not been presented.  Accordingly the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  It does not appear that 
the RO in this case expressly considered this regulation, 
however having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  The Board finds that the 
schedular criteria and currently assigned evaluation for 
service connected hemorrhoids is adequate and that the 
appellant does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Marked inference with 
employment or frequent periods of hospitalization for 
hemorrhoids has not been shown.  Interference with employment 
has been attributed to non-service connected conditions.


ORDER

A compensable evaluation for hemorrhoids is denied.



REMAND

Service connection claims.

Service connection for lumbar spine disability, a cervical 
spine disability, endometriosis, a connective tissue 
disorder, and for Crohn's disease was denied in a December 
1996 rating decision.  The appellant was furnished with 
notice of her right to appeal but she did not appeal.  The 
December 1996 rating decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (2001).  

The RO reopened the claim and issued the October 2000 rating 
decision on appeal without first considering whether the 
appellant had furnished new and material evidence to reopen a 
previously and finally denied claim pursuant to 38 C.F.R. 
§ 3.156 (a) (2001).  Notwithstanding the RO's action, the 
Board is required to consider the issue of finality prior to 
any consideration on the merits. 38 U.S.C.A. §§ 7104(b), 5108 
(West 1991); see Barnett v. Brown, 8 Vet. App. 1 (1995). 

In the instant case, the Board notes that the RO did not 
provide the appellant with laws and regulations concerning 
finality of rating decisions, the requirement to submit new 
and material evidence to reopen a claim and what constitutes 
such evidence, and did not indicate whether her claims have 
been reopened or, decided on the basis of the failure to 
present new and material evidence.  This is not permissible.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Thus, a 
Remand is necessary to cure this procedural defects as well 
as the evidentiary defects described below.

Service connection claims.

In October 1996, the appellant submitted a letter from Kate 
Lee, M.D. whom she said had been her family doctor for 
"years."  Dr. Lee indicated treatment for an autoimmune 
disease, one of the conditions for which service connection 
is claimed.  Please obtain a release form from the appellant 
for all records from this provider and then obtain all 
available records.  The address shown on the letter was:

Kate Hae Ja Chung Lee, M. D.
210 White Dr., Abbeville, LA 70510.

The evidence submitted directly to the Board includes a 
record of a June 2001 admission to Opelousas General Hospital 
for complaints that included diarrhea.  The appellant did not 
submit the records associated with this admission.  Likewise, 
the appellant submitted radiology reports from Lafayette 
General Medical Center without associated inpatient or 
outpatient records.  The RO should obtain a release from the 
appellant and then obtain the inpatient records.

The appellant also submitted a list of providers, numbered 
IIIA.  This list includes a number of providers at the VA 
Medical Center for which we believe the evidence has been 
obtained.  However, she also indicated the following 
providers that appear to be private physicians, and treatment 
records from these individuals should be requested and 
obtained.  These providers are: Drs. Miguel Garcia-Caro; 
Linda Lipstate; Ruth Angel; Bradley Chastant; John Cobb and 
Hodges.  On page IIIB, the appellant identified Drs. Trabon; 
Patrick Gillispie; and Maureen Brennan outside of the VA 
Medical Center system.  The appellant should be asked to 
identify these providers with particularity and after receipt 
of the necessary permission, the RO should obtain any 
available records.

Entitlement to a compensable evaluation for anemia.

The rating criteria for anemia (Diagnostic Code 7700) 
reference findings related to Hemoglobin values.  A VA 
examination was conducted on September 22, 2000 at the VA 
Medical Center in Alexandria, Louisiana.  No Hemoglobin 
values were reported.  Also, the RO obtained clinical records 
from the Alexandria Medical Center that reference blood being 
drawn but no results were reported.  These values are 
necessary to adequately rate the current level of disability.


Accordingly, this appeal is REMANDED for the following 
action:

1.  The RO should issue a Supplemental 
Statement of the Case that furnishes the 
appellant with the laws and regulations 
concerning finality of rating decisions, 
the requirement to submit new and 
material evidence to reopen a claim, and 
what constitutes such evidence.  The 
appellant should be informed that her 
claims were previously denied on the 
basis that competent, credible, medical 
evidence that she had a cervical spine 
disability, a lumbar spine disability, 
endometriosis, Crohn's disease and a 
connective tissue disorder and that they 
were attributable to service had not been 
presented.  The appellant has contended 
that she suffers from an autoimmune 
complex with multiple disabilities that 
is the result of stress associated with a 
military investigation into her sexual 
preferences.  The RO should notify the 
appellant that competent, credible, 
medical evidence that supports her 
contentions should be presented.  The RO 
should afford her notice of and an 
opportunity to present new and material 
evidence to cure these evidentiary 
defects.  This Remand serves as notice to 
the appellant.

2.  If the appellant identifies any 
outstanding evidence in response to this 
notice, the RO should obtain it and 
document its efforts and any negative 
results.

3.  The RO should obtain records from Dr. 
Lee, Opelousas General Hospital, and 
Lafayette General Medical Center, and 
from the private medical providers as 
identified above.

4.  The RO should contact the Alexandria 
Medical Center to determine whether they 
can furnish results from any CBCs 
analyzed at their facility after 1999.  
If this information is obtained, the case 
should be returned to the Board after 
compliance with all requisite appellate 
procedures.  

5.  If no Hemoglobin values can be 
obtained from the recent VA Medical 
Center records, the RO should obtain a VA 
examination of the appellant that 
determines the level of disability 
associated with service connected anemia.  
The report must include a Hemoglobin 
value and a statement as to whether any 
reported/observed symptomatology 
(weakness, fatigability, headaches, 
lightheadedness, shortness of breath, 
dyspnea with mild exertion, tachycardia, 
syncope, dyspnea at rest, congestive 
heart failure) is attributable to anemia 
or another non-service connected 
disability.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

